Title: [1780. January 12. Thursday.]
From: Adams, John
To: 


      1780. January 12. Thursday. We passed through several Villages, rode along the Side of a River; the Country more hilly than it had been for some time past, but it had a naked and poor appearance. We arrived at Bribiesca. Here there are two Convents one of Men, the other of Women, both Franciscans, and two Parish Churches. The Tavern was a large House and there were twelve good beds in it for Lodgers: Yet no Chimneys nor Windows, and the same indelicacy, the same Smoke and dirt as in all other Inns on the Journey. Yet they gave Us clean Sheets. The Kitchen was like all other Spanish Kitchens the greatest Curiosity and the most odious Object in the World. They are all very much alike.
     